Title: To Benjamin Franklin from James Parker, 15 November 1766
From: 
To: 


Honoured Sir.
New York Nov. 15. 1766
Four Days ago I wrote you per the Harriot Packet, in hopes that will come safe to your Hands. To that I refer for many Things, as this serves only to inclose two or three of my News-papers, which I did not think so proper to send then. I have now printed 5 Newspapers and have got 25 Subscribers in this City, and about 50 in all in the Country: As many more about goes for Nothing, either to Post-Masters or Printers to exchange: I print 200 and have a good Parcel to spare: Is it worth the While for an Old feeble Fellow like me, to strive with such small Force? Yes, I will try one Quarter:
Last Night I had the Pleasure of a Letter from my Son, who, thank God, is yet in the Land of the Living: He was returning home the 18th of October, but by the violent Gales of Wind which we had, he was beat off, and quite back to South-Carolina, where he was the 4th of this Month: He had been very poorly ever since he went, till he arrived at Charles-Town, where he was got a little better: It was uncertain, whether he would come away this Winter: but as it is, I am thankful: May God in his Mercy compassionate my Afflicted Soul, and in due Time send Relief! His Will be done—Sickness yet predominates in my Family, but all in due Time, it will be removed, I hope.
By the next Packet, tho’ not arrived here yet, I hope to send more pleasing Affairs, if any: We can only now send our Humble Salutations from Your obliged Servant
James Parker.
